Citation Nr: 0705107	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-17 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980 and January 1987 to May 1998.  The veteran died 
in August 2003, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio, (hereinafter RO).  

In September 2006, a hearing was held at the RO before the 
Veterans Law Judge signing this document, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   


REMAND

In light of testimony and documents presented at the hearing 
before the undersigned, the Board concludes that a VA medical 
opinion is necessary in this case in order to comply with the 
duty to assist.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file is to be afforded to 
an appropriate physician who, based on a 
review of the medical evidence contained 
therein, to include a November 1997 
Medical Evaluation Board History compiled 
during service reflecting complaints of 
shortness of breath, pain or pressure in 
the chest and heart palpitations and VA 
clinical records dated from May 2000 
reflecting complaints of chest pain, 
answer the following questions: 

1)  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that there was a causal 
connection between in-service 
symptomatology or pathology, to include 
chest pain, and the veteran's death, or 
was such a cause of his death unlikely 
(i.e., less than a 50-50 probability)?   
Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.   

2)  Is it at least as likely as not that 
there was a causal connection between the 
veteran's service connected PTSD, to 
include by way of aggravation, and the 
veteran's death, or was such a cause of 
his death unlikely?   

The opinions should be supported by 
citation to clinical findings of record, 
in particular the service medical records 
and the VA clinical reports of record. 

2.  Thereafter, the claim on appeal must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the appellant, the appellant must be 
provided a supplemental statement of the 
case and an appropriate period of time 
must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


